TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED OCTOBER 27, 2017



                                      NO. 03-17-00535-CV


   Byron C. Cook, Chairman of the House Committee on State Affairs, in his Official
Capacity as State Representative; David Sauceda, Sergeant-at-Arms for the Texas House of
  Representatives; and Steve McCraw, in his Official Capacity as Director of the Texas,
                                       Appellants

                                                 v.

                                     Amy Hedtke, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
  DISMISSED ON APPELLANTS’ MOTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the temporary injunction order signed by the district court on July 24,

2017. Appellants have filed a motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellants shall pay all costs relating to this appeal, both in this Court

and in the court below.